NO. 12-05-00387-CV
IN THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER, TEXAS
§
IN RE: REGINALD DEAN,                              §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            Relator Reginald Dean seeks a writ of mandamus requiring the Honorable Kerry Russell,
Judge of the 7th Judicial District Court, Smith County, Texas, to order the official court reporter to
provide him with a free copy of the record in trial court cause number 007-0002-00.
            We take judicial notice that Relator appealed his conviction pro se in cause number 007-0002-00 and was provided with access to the appellate record.  This court affirmed Relator’s
conviction, and the court of criminal appeals refused discretionary review.  Dean v. State, No. 12-03-00074-CR, 2004 WL 1486154, at *7 (Tex. App.–Tyler 2004, pet. ref’d) (not designated for
publication).  We issued our mandate on January 14, 2005, and the United States Supreme Court
denied certiorari on June 13, 2005.  
            Because Relator has exhausted his state appeals, he has now filed a postconviction
application for writ of habeas corpus.  However, a criminal defendant who has exhausted his state
appeals is not entitled to a free record for preparing a postconviction habeas application.  Eubanks
v. Mullins, 909 S.W.2d 574, 576-77 (Tex. App.–Fort Worth 1995, orig. proceeding).  
            Relator has not shown that he is entitled to mandamus relief.  Accordingly, Relator’s petition
for writ of mandamus is denied.
                                                                                                     SAM GRIFFITH 
                                                                                                               Justice
Opinion delivered December 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.
 
(PUBLISH)